Citation Nr: 1732863	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO. 13-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for claimed traumatic brain injury residuals, to include headaches and seizures.

2. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Service connection for traumatic brain injury and residuals is denied.

A disability rating of 70 percent, but not higher, for PTSD is granted.

TDIU is granted.


FINDINGS OF FACT

1. The Veteran did not sustain a traumatic or "internal" brain injury or other head injury in service, therefore, there are no current residuals.

2. For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not more nearly approximated total occupational and social impairment. 

3. The Veteran's service-connected disabilities combine to a rating of 70 percent. 

4. For the entire period on appeal, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The basic service connection criteria for claimed traumatic brain injury residuals have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for a disability rating of 70 percent for PTSD have been met for the entire period; the criteria for a rating in excess of 70 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from September 28, 1973, to July 19, 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO in Huntington, West Virginia.

In February 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). He also provided testimony before a hearing officer at the RO in July 2014. A transcript of each hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case and waived his right to have the claim remanded to the RO for initial consideration of this evidence. 

As indicated on the hearing transcript, the issue of entitlement to service aggravation of epilepsy has not been adjudicated by the RO and is not a matter than can be addressed on appeal. The claim here is limited to service connection for residuals of a traumatic brain injury, to include headaches and seizures. The veteran is advised that his testimony does not meet the standards of an intent to file a claim (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

Entitlement to service connection for claimed traumatic brain injury residuals, to include headaches and seizures.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal a September 27, 1973, Enlistment Examination reflecting pertinently normal findings. Notably, the Veteran now asserts that his disabilities began the following day. See VA Form 21-526 (Veteran's Application for Compensation and/or Pension) dated November 18, 2009.

A January 17, 1974, Clinic Note reveals the Veteran complained that he passed out the previous night. A February 8, 1974, Clinic Note reveals the Veteran reported a past history of fainting. He reported that a doctor had told him that his fainting spells were epileptic seizures. 

A March 7, 1974, Clinic Note reveals the Veteran reported striking his left brow with a screwdriver. The examiner reported a superficial laceration of the left eyebrow; the eye was uninjured. The examiner applied an antibiotic wash and dressing. 

An April 16, 1974, Clinic Note indicates the Veteran was found comatose outside his barracks and was brought to the clinic. The initial triage note indicates a possible seizure disorder. Examination of his head and neck were negative. There was no evidence of trauma. The impression was a lightly comatose patient with cause unknown. 

An April 18, 1974, Clinic Note indicates the Veteran had an epileptic fit 2 nights prior and had a history of these for 6 years. He had been on medications which he had discontinued 1-1/2 years prior. Neurological examination was within normal limits. A skull X-ray was within normal limits. The impression was ?epilepsy. 

A May 23, 1974, Clinic Note indicates a possible seizure disorder. A neurological consult was recommended. The consultation sheet notes a history of epilepsy with a seizure on April 17, 1974. It was noted again that the Veteran had previously been on seizure medications, but was not any longer. A note the following day indicates the Veteran was disqualified for assignment under Army regulations. 

A June 2, 1974, Clinic Record indicates that the Veteran was found unconscious by a friend. The June 1, 1974, triage note indicates a possible drug overdose. He had a laceration over his right eye. The impression was "Alcoholic, acute." When seen at the clinic, he was extremely combative and the clinician was unable to examine him completely. He was referred to "Detox" in case he had taken medication. 

A June 15, 1974, Clinic Note reveals the Veteran was brought in by request of a Staff Duty Officer. The Veteran was drunk and hyperventilating. He had attempted to cut his neck with a beer bottle he had broken himself. 

A June 24, 1974, Report of Medical Examination reveals normal clinical findings for the head, neurologic system, and psychiatric examination. 

A June 24, 1974, Report of Medical History completed by the Veteran reflects a positive response to a history of, or current, dizziness or fainting spells. He placed a question mark under the "NO" column with respect to epilepsy or fits, loss of memory or amnesia, and periods of unconsciousness. The Veteran reported that he had no history of, or current, head injury, or frequent or severe headaches. 

A June 27, 1974, Personnel Record notes that the Veteran has demonstrated complete irresponsibility and has been a constant problem in his unit. He displays character and behavior disorders indicative of an apathetic attitude. 

A July 1, 1974, Unit Commander's Report for Psychiatric Examination reveals conduct and efficiency had been unsatisfactory since his assignment to the unit. His behavior was characterized by sporadic misconduct and a recognizable trend toward future misconduct. He alienated himself from the other members of his unit by his misconduct and failed to respond to his supervisor's counseling. The Veteran had been given every available opportunity to change his manner of conduct and improve his efficiency during his assignment. The Veteran demonstrated a total lack of responsibility. His duty performance had been unsatisfactory since his assignment to the unit. He was a serious hazard to himself and possibly others by his violent tantrums he claimed were caused by epileptic seizures. He had been disqualified from the Personnel Reliability Program because of his behavior and dereliction of duty. He had demonstrated a total lack of responsiveness to counseling which resulted in numerous hours wasted for supervisory personnel. 


A July 8, 1974, Reports of Psychiatric Evaluation includes a diagnosis of nonpsychotic brain syndrome with alcohol. It was reported that, while drinking in a bar, he became very angry and combative and pounded his fist through a glass window. He reportedly then stuck his head through the window as if to cut his throat. He was evaluated by his company commander and was felt to be suicidal. He was then referred to the dispensary and then the General Hospital for admission to the psychiatric service. His past history included the fact that this was the third occasion upon which he had become intoxicated with alcohol and then had conducted himself in a poorly organized and impulsive way.

After service, there is no record of treatment for the head or seizures for decades. An April 7, 2003, VA Primary Care Note reveals the Veteran sought treatment for neck pain, but denied any recent injury. He was worried it might be an aneurysm. However, he reported to the examiner that he had not worked since September 2001 due to a fall outside his tractor trailer where he "hit his head." He had since lost his health insurance and was seeking to transfer treatment to VA. He specifically denied a history of seizures or headaches (VBMS record 12/17/2009). 

An April 21, 2003, VA Primary Care Note reveals the Veteran's neck pain had improved but he reported a left-sided headache. A CT scan of April 18, 2003, showed a small abnormality in the left parietal area. MRI was recommended. In a June 26, 2003, report, the MRI was noted to be normal (VBMS record 12/17/2009). 

A June 2, 2009, Psychological Evaluation conducted in connection with the Veteran's Social Security application notes that the Veteran "flipped a truck over" in 2002 after which they found a cyst on the left side of his brain. He reported that his headaches are from the cyst that was found after he wrecked the truck.

In support of his claim in December 2009, an acquaintance submitted a statement attesting primarily to his mental symptoms. She reported that the Veteran had told her many times about being beaten until he was knocked out. 



A February 3, 2010, VA Mental Health Note reveals that the Veteran reported having headaches since a traumatic brain injury he received while in the military. He reported having requested copies of his military records and was not provided copies of all of the contents because they were sealed due to what he alleged was racial related and secretive. He reported having filed a claim with VA for consideration of PTSD, depression, anxiety and traumatic brain injury. The Veteran stated that, after arriving at a bar with fellow servicemen in "March 1997," he had no alcohol or drugs, but the others started taunted and calling him names. He responded by picking up a beer bottle and breaking it on the bar, and cutting his throat and right arm. He was hospitalized in a psychiatric ward for 1 week. After being released back to his unit, some MP's grabbed him and slammed his head into a concrete wall knocking him unconscious for 3 days. He was again admitted to the base hospital and received electric shock treatments. After release, he was sent back to his unit and attempted suicide by cutting his wrists. He was hospitalized for a 3rd time for 3 days and was then processed out (VBMS record 03/22/2010). 

The report of a VA TBI Protocol Examination dated June 2013 reveals the examiner's assessment that the Veteran does not now have, and has never had, a traumatic brain injury or any residuals of a traumatic brain injury. The examiner noted the Veteran's asserted history of being beaten by fellow soldiers and knocked unconscious by MPs. She found his history to be random and tangential. The Veteran reported that he had a history of epilepsy as a child and stated that he informed the Army of this when he went in, but "they told me I didn't have it anymore." The Veteran stated he began having seizures again in Germany, and that, subsequently, the MPs ran his head into a concrete wall. He stated he doesn't recall anything after that, and does not even recall when or how he got back to Charleston. The Veteran stated he apparently also got married and does not recall this. He stated that he got served later for 18 years of back child support. "I never saw this girl and I've never seen this kid." He maintained that he had a traumatic brain injury at that time. According to the Veteran, in 2002, he had a seizure and flipped a truck over and was ejected. The load went everywhere. After reviewing the service treatment records, the examiner found no evidence of a head injury in service. She acknowledged the laceration above the eye, but found that this was most likely due to the seizure disorder which pre-existed service.

A June 2014 examination by private psychologist J. Atkinson reveals the Veteran's report that he developed epilepsy in his teens. He reported having a head injury in 1974 when 2 MPs ran his head into a concrete wall. He was unconscious for 3 days and was discharged from the service. He stated that he was in the commanding officer's office who got upset because he had left his place of duty. He pushed a button and 2 MPs came in, grabbed him and shoved his head down toward the floor and ran it into a concreate wall "8 feet" and knocked him out. Dr. Atkinson described the Veteran as "very vague," constantly leaving out information and answering with non-sequiturs. Dr. Atkinson prepared a similar report in February 2017 which primarily was for evaluation of the Veteran's psychiatric disorder.

A February 2015 VA Headaches/Seizures Examination reveals diagnoses of tension headaches and tonic-clonic seizures or grand mal. The seizures reportedly began in April 1974. The Veteran stated this is the night he "attempted suicide, I cut my throat and ran my head into a window." The examiner opined that seizures are not at least as likely as not (50 percent or greater probability) incurred in or caused by seizures in service. The rationale was that the Veteran reported that he had been diagnosed with epilepsy as a child. Therefore, this condition clearly existed prior to service. The examiner further opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness. The rationale was that the Veteran had stopped his seizure medications and was not taking them on entrance examination. While there was evidence of seizure activity in service (within 4 months of entrance in to service), this was likely a natural progression of the condition. The examiner also opined that headaches are not at least as likely as not (50 percent or greater probability) incurred in or caused by service. The rationale was that there is no evidence in the Veteran's service treatment records that he suffered headaches during service. 

After a review of all of the evidence, the Board finds that the Veteran did not sustain a traumatic or "internal" brain injury, or any significant head injury, in service and that the claimed headaches and seizures are not the result of a traumatic brain injury. 

The Veteran has been inconsistent in his account of the traumatic brain injury. He has described materially different details in different recitations. Moreover, the details he provides generally conflict with the service treatment records. 

The Veteran testified in July 2014 about an incident when he was found unconscious was the result of a physical assault administered by fellow servicemen. However, he has not consistently reported this account. When he initially filed his PTSD claim, he did not mention a physical assault. In written statements submitted in late 2009 and early 2010, he described being harassed and taunted by his fellow servicemen. In February 2010, he described being harassed "about being gay." He reported: "I was harassed by fellow soldiers went into deep depression, tried to commit suicide 2 times." In contrast, in a February 2017 account to Dr. Atkinson, he described being tied to a bed and beaten by these fellow servicemen only to awaken in the hospital. 

However, the medical records relate the April 1974 incident to a seizure, not to an assault. Notably, examination of his head and neck were conducted and results were negative. Highly significant, the examiner specifically found no evidence of trauma. There was also no mention of him having been discovered tied to a bed. The subsequent incident in June 1974 was attributed to a drug or alcohol overdose. Again, there is no mention of physical assault. 

The Veteran's recent account of having being assaulted by MPs is also inconsistent. In the initial telling in February 2010, he was "knocked unconscious" by them. However, in subsequent recitations, his head was slammed against a concrete wall. In a June 2014 account, the MPs grabbed him and shoved his head down toward the floor and ran it into a concreate wall from 8 feet away. The fact that the account changes, becoming more and more harrowing over time, undermines its credibility. 

This account is not only inconsistent from one telling to the next, it is also contradicted by the service treatment records which show a normal examination of the head at service separation and include the Veteran's statement that he had no history of, or current head injury or frequent headaches. This statement applies not only to a history of headaches, but also to frequent headaches experienced at the time of the report (history of, or current). Moreover, the Veteran specifically told the Social Security psychiatric examiner in June 2009, prior to filing the current claim, that his headaches resulted from a cyst discovered after he "flipped a truck over" in 2002. Shortly thereafter, the Veteran filed the current claim. From that date on, his account changed to the current account of an in-service head injury, an account which had never previously appeared in the record. 

It is also contradicted by a statement the Veteran made shortly before filing his claim. In a September 14, 2009, VA Mental Health evaluation, the Veteran reported "No history of head trauma" (VBMS record 12/17/2009). 

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

The contemporaneous nature of the statements made at service separation is highly significant. That statement is closer in time to the events of service. Therefore, the reliability of that statement is higher than statements made in the course of the Veteran's November 2009 claim, more than 35 years after his discharge. 

Furthermore, because the account at service separation was presented in the context of a medical evaluation conducted for routine purposes, it seems likely that the Veteran would report events carefully and accurately to his treatment providers. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at the time of service separation, when the Veteran provided the account of having sustained a significant "internal" head or brain injury, it was in the context of his November 2009 claim for VA disability compensation. The Board is of course cognizant of possible self-interest which any VA claimant has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that a layperson is competent to relate the date and surrounding circumstances of a significant injury. Thus, his competency is not at issue with regard to recounting any such event. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the Veteran's description at service separation is more convincing than the Veteran's later statements made in support of a claim for monetary benefits. This includes statements reported on his behalf by individuals who know him, such as a description provided in December 2009 that he described having been beaten until knocked out. 

While the service treatment records show lacerations of the skin of his head associated with several incidents, these are attributed in the records to being cut (by his own hand) with glass, and striking his left brow with a screwdriver. They are not suggestive of a significant head injury.

One account, in July 1974, notes that he put his fist through a window and then stuck his head through the window "as if to cut his throat." However, this description clearly indicates that the glass was broken by his fist, not by his head, and there is no implication of contact between his head and the glass other than his attempt to cut his neck with it. 

There is not a silent record with respect to the events of service. Indeed, the Veteran was treated for multiple issues during service, including being found unconscious. These episodes are documented in the clinical record. Yet, in the post-incident medical assessments, where one would reasonably expect to see a detailed summary of injuries stemming from the incident, there is no reference to any significant head injury. Indeed, an April 1974 skull X-ray was normal. The Board finds that these contemporaneous clinical records are more credible and persuasive than the reports made by the Veteran, and acquaintances on his behalf, in pursuit of the current claim. 

The various injuries which are actually documented in the service treatment records were reviewed by the June 2013 VA TBI Protocol examiner who found that none of them constituted a significant head injury. This is competent and highly probative evidence that there was no traumatic brain injury or other head injury in service. 

The Veteran's attorney testified that his private providers say "this man has definitely had a traumatic brain injury" linked to service. However, there is nothing from the descriptions they have provided that would suggest this belief comes from anything other than the Veteran's post-service statements to them, and as reported in VA examinations and VA rating decisions said to have been reviewed by them. The Board has found these accounts to be non-credible, as they are inconsistent with significant statements he made contemporaneous with service, and inconsistent with clinical evaluations conducted at the time. Notably, Dr. Atkinson found the Veteran to constantly leave out information during his examination, and to answer with non-sequiturs, yet he has accepted his account of an assault in service which is contradictory to the service records. 

To the extent the private opinions seek to invalidate the diagnoses and medical conclusions made contemporaneous with the events of service based on examination of the Veteran decades after these events, the Board finds this unpersuasive. As discussed above, the most reliable and probative evidence of the Veteran's condition in service comes from the evaluations conducted at that time. Findings in the contemporaneous medical record, such as normal examination of head and neck, and no evidence of trauma, as well as the Veteran's denial of any history of, or current head injury at service separation, are far more convincing and reliable than conclusions made decades after the fact. 

Also significant, it would appear the Veteran may have had a traumatic brain injury in 2001 when he slipped and hit his head outside his truck, and most certainly had one in 2002, based on his report to the Social Security examiner. However, neither of the private reports mentions these accounts. Therefore, any assertion that private examiners detected objective or clinical evidence of a head injury, and that such injury must have occurred in service, as opposed to in 2001 or 2002, is inadequately explained and unpersuasive evidence. 

The Board has also considered the Veteran's assertion that he was given electric shock treatments for his mental disorder in the service. Again, there is no mention of this significant detail anywhere in the service records, which are apparently complete. The Board accords this assertion no credibility. 

In sum, the Board has found that there was no traumatic brain injury in service, so there are no current residuals, to include seizures and headaches. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

The current appeal arises from a claim of entitlement to service connection for PTSD received at the RO on November 18, 2009. In a May 2010 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 30 percent under Diagnostic Code 9411, effective November 18, 2009. 

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).


The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

During the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5). In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV. In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures"). The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care. Benson v. Shinseki, No. 12-3106, 2013 U.S. App. Vet. Claims LEXIS 2019 (U.S. App. Vet. Cl. Dec. 13, 2013). 

A September 14, 2009, VA Mental Health Note reveals that a GAF score of 50 was assigned. The Veteran reported an increase in depression. He had been on depression medication until a year previous but stopped after his insurance ran out. He reported driving trucks for more than 20 years and had flipping over accident about 2 years prior. He reported a consistent depressed mood, lack of interest in many activities, not hanging out with friends like before, poor sleep, poor appetite, feelings of hopelessness and worthlessness, feelings of anxiety and paranoia that his child would be taken away. The diagnosis was severe major depressive disorder with psychotic features. Speech was normal in rate, rhythm, tone, and volume. Mood was "depressed," affect was restricted and reactive, appropriate with mood. Thought process was linear, rational and goal directed with no flight of ideas, loosening of association, not tangential or circumstantial. The Veteran denied suicidal/homicidal ideas or thoughts and intent (VBMS record 12/17/2009). 

A February 3, 2010, VA Mental Health Note reveals that a GAF score of 48 was assigned. The Veteran reported improvement in symptoms. Sleep had improved and anxiety, depression, and headaches had decreased, with elimination of panic attacks and hallucinations. He was no longer "picking holes in his skin." He was worried he might have a brain tumor because he had severe throbbing headaches. He continued to report anhedonia and poor motivation. He also isolated and avoided crowds. He was untrusting of others. His mood was euthymic; affect was broad and full-range and appropriate. His thoughts were organized and logical. There was no flight of ideas. Speech was relevant to subject matter and coherent. He was oriented times 3. He denied current delusions, hallucinations, paranoia, or suicidal/homicidal intent or plan. Judgment was appropriate, insight was fair, and decision making was good (VBMS record 03/22/2010). 



A February 3, 2010, VA Mental Health Note reveals the Veteran showed good hygiene; speech was normal in rate, rhythm, tone, and volume and was goal-directed. Mood was better; affect was full and reactive, appropriate with mood. Thought process was linear, rational, and goal-directed. He denied suicidal/homicidal ideas or thoughts and intent. No paranoia was noted. He denied hallucinations and delusions. He was oriented times 3. Insight and judgment were fair. Impulse control was fair (VBMS record 03/22/2010). 

A June 2013 VA PTSD Examination reveals a GAF score of 60. The examiner found that the Veteran does not have more than one mental disorder. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. Current symptoms include depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

A June 2014 evaluation by J. Atkinson reveals a GAF score of 45. The Veteran's attention span was normal. Speech patterns were coherent but digressive and tangential. Affect was normal and ability to abstract was normal. He reported mood swings. He reported paranoid anxiety. He reported panic episodes 2 or 3 times a month. He reported long-standing hallucinations. Interpersonal relationships were characterized by a paranoid, suspicious and resentful posture. Judgment and insight were fair. He was well-oriented to time, place, and person. Memory was broadly intact. He reported that he forgets names, addresses and phone number, he misplaces things. When he was driving before, he would drive by destinations. He stated he would get lost coming home from town and at times he would feel that familiar surroundings looked strange to him. He also would forget how to do familiar tasks and when watching TV, he would forget the content of the program or who the characters were. The examiner diagnosed PTSD and major depressive disorder, severe with psychotic features. He also diagnosed cognitive disorder NOS, rule out post-concussion syndrome. 



A June 2, 2009, Psychological Evaluation conducted in connection with the Veteran's Social Security application notes that the Veteran reported social isolation, loss of interest, and fear of doing anything. The Veteran reported that he worked as a truck driver until September 2002 and then worked as a security guard. The Veteran reported that crowds scare him so he does not go shopping and quit going to church. He does not visit anyone and no one visits him. He stays in the woods with just his son. Psychomotor behavior was unremarkable. He was circumstantial with reporting. Speech was normal. Orientation was times 4. Mood was depressed and affect was broad. He denied suicidal ideation or homicidal ideation. Thought processes were relevant and logically connected. There was no evidence of delusions or obsessive-compulsive thought patterns. Hallucinations and illusions were denied. Judgment appeared poor. Immediate memory was normal but recent memory was markedly impaired. Remote memory was moderately impaired. Concentration was mildly impaired. Social functioning during the evaluation was mildly impaired. Diagnoses included generalized anxiety disorder, and major depressive disorder, severe (VBMS record 01/30/2015). 

A February 2017 evaluation by Dr. Atkinson reveals that a GAF score of 45 was assigned. Dr. Atkinson found that few aspects of occupational function remain. There is significant severe impact with few aspects of other function intact. There is considerable distress in functional impairment - limited functioning even with effort due to PTSD. The Veteran reported unwanted memories, distressing dreams, anger that is difficult to control, startled responses to sudden noises or movements, and decreased concentration and focus. He denied dissociative flashbacks, markedly diminished interest or pleasure in usual activities, or reckless or destructive behavior. He tries to avoid contact with people. Concentration was poor, attention span short, and psychomotor activity slowed. Speech patterns tended to be digressive, tangential, and circumstantial. Affect was somewhat diminished and mood was anxious. There were no immediate plans for self-harm or harm to anyone else, but he admitted the possibility. There were no obsessions, compulsions, or paranoid ideas. There were no hallucinations, but he once heard his mother's voice in his head. Diagnoses included PTSD with agoraphobic panic, major depressive disorder with psychotic features and strongly avoidant personal relationships. There was severe impairment. The examiner checked a box on an accompanying form indicating total occupational and social impairment.

The Veteran testified at the RO hearing that he is paranoid and does not leave his home. He testified at the Board hearing that he has panic attacks and tends to isolate. When he and his wife go to the store, he stays in the car. Although his son is a football player, he does not go to the games due to the crowds. He testified that his temper has resulted in almost going to jail several times. He was getting into fights. 

The Board notes initially that the Veteran has significant nonservice-connected disabilities that may contribute to his mental impairment. These include what has been diagnosed by Dr. Atkinson as a post-concussion syndrome. Symptoms attributable to this nonservice-connected disorder should be excluded from his rating to the extent they can be distinguished. However, in this case, the medical evidence does not adequately make this distinction. Moreover, as VA examiners have assigned similar GAF scores as assigned by Dr. Atkinson based solely on the service-connected psychiatric disorder, the Board finds that all psychiatric symptomatology must be considered. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

After a review of all of the evidence, the Board finds that current 30 percent rating is inadequate to compensate for the overall PTSD symptomatology in this case. In so finding, the Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant. The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not. Rather, they describe a more consistent or ongoing reduced reliability and productivity. There appears no question in this case that the Veteran experiences a constant or near-constant occupational and social impairment due to PTSD symptoms. As early as a September 2009 evaluation, he was reporting a consistently depressed mood.



Moreover, as will next be discussed, the Board finds that, due to the presence of significant symptoms of the type and degree contemplated for the 70 percent rating, overall, the Veteran's symptomatology more nearly approximates the criteria for a 70 percent rating. 

Significant to this finding, the Board notes significant social isolation. In December 2009, an acquaintance who has known the Veteran all his life noted that he locks himself into a closet for hours at times. He has also reported moving to a rural area with his son to get away from people. 

Also significant is evidence of recurrent panic attacks, paranoid anxiety, and at least occasional hallucinations. He has at times showed poor judgment. He has impairment of recent and remote memory as well as concentration. When considered as a whole, such symptoms have resulted in deficiencies in most areas, such as family relations, work, judgment, thinking, and mood. 

The Board finds that symptoms of the type and degree contemplated as total occupational and social impairment are not more nearly approximated than are the criteria for a 70 percent rating. The Veteran's disability picture is not of the type and degree contemplated by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

While the GAF score was eliminated in 2013, it is still probative evidence where assigned. With the single exception of the GAF score of 60 assigned by a VA examiner in June 2013, the Veteran's assigned GAF scores have been in the range of 41-50, indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board finds that such scores as assigned in September 2009, February 2010, June 2014, and February 2017, reflect the type and degree of symptomatology and its effects as contemplated for a 70 percent rating, but do not suggest a higher rating. 

While the Board finds that a 70 percent rating is warranted, the Board finds that total occupational and social impairment is not demonstrated. The Veteran still retains the ability to engage in the social environment to a limited extent, such as with family members (wife and son) and care providers. Indeed, even Dr. Atkinson essentially agreed in finding that few aspects of social function remain intact. While this is a serious finding, it does not imply total occupational impairment. The Social Security examiner found him to be only mildly socially impaired. In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.

In sum, the Board finds that a disability rating of 70 percent is warranted for the entire period. However, a disability rating in excess of 70 percent is not warranted for any period. In reaching the conclusion that no higher rating is warranted than 70 percent, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, to the extent of any higher rating than assigned herein, the preponderance of the evidence is against the claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran has only one service-connected disability, PTSD. That is assigned a disability rating of 70 percent for the entire period.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).



In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

In light of the Board's decision as to the rating for PTSD, the schedular criteria for PTSD are met. The Social Security Administration has found the Veteran too disabled to work since August 27, 2009. Notably, this date is based on a VA Mental Health evaluation which the adjudicator found substantiated that the Veteran's mental impairments precluded full time work. Thus, while the determination was made on the basis on a variety of factors, including nonservice-connected disorders, the Veteran's service-connected psychiatric disorder was significant. The Veteran has described a pattern of getting fired from jobs every few years, even when he was able to work, due to panic attacks, memory problems, and inability to get along with other employees. In light of the significant evidence discussed above reasonably attributing severe occupational impairment to the Veteran's service-connected psychiatric/mental disability, the Board finds that this disability has rendered the Veteran unable to secure or follow a substantially gainful occupation in light of his limited work history as a commercial truck driver and security guard. As such, the Board concludes that TDIU is warranted for the entire period. 



Duties to Notify and Assist

VA's duty to notify was satisfied by letters in December 2009 and March 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The rating issue is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran. The Veteran testified in July 2014 that he was treated at the Jackson, Mississippi, VA medical Center; however, the RO certified in April 2015 that those records were unavailable. 

For each claim, the RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion but has submitted private opinion evidence to supplement the record. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 



When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 30 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Jan D. Dils, Attorney 

Department of Veterans Affairs


